Citation Nr: 1108691	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-16 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disorder, to include as secondary to pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests that the Veteran likely receives regular VA and private medical treatment for his hearing loss, tinnitus and low back conditions.  Pertinent records of his VA care, however, since May 2007, have not been associated with the claims folder.  What is more, although not definitive, the private treatment records associated with the claims folder suggest the Veteran also receives regular relevant private treatment, but no records dated after July 2007 are of record.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board has no discretion and must remand the claims.

Additionally, the March 2009 VA audiological examination is inadequate to evaluate the Veteran's hearing loss and tinnitus claims.  The provided opinions rely largely, if not entirely, on the absence of diagnosed hearing loss and/or tinnitus at the time of separation; however, this is not fatal to the claims, as evidence of a causal relationship between the claimed condition and military service may also support the claims.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, while relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service injury/symptomatology and continuous post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).  What is more, the March 2009 audiological examination findings were not reported, as the results were deemed to be of "poor reliability," hindering the Board's ability to make a fully informed evaluation of the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, the Board has no discretion and must remand the claims to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Further, in February 2011 written argument, the Veteran's representative asserted that the case should be remanded to afford the Veteran another VA examination, asserting that the March 2009 VA examination and addendum were inadequate.  The initial nexus opinion is premised on pes planus not being related to service; however, subsequent to this VA examination, service connection for bilateral pes planus was granted rendering the factual premise of the provided opinions inaccurate.  Moreover, neither opinion sufficiently considered the Veteran's account of symptomatology, to include onset and continuity, or service treatment records, documenting back complaints.  See Davidson, 581 F.3d at 1316; Buchanan, 451 F.3d at 1336-37; see also Savage, 10 Vet. App. at 496.  This is particularly significant given that the August 1962 service separation examination report shows that the Veteran had back pain due to his pes planus.  As such, the Board agrees with the Veteran's representative and finds that another VA examination is necessary to adjudicate this claim.  See Barr, 21 Vet. App.  at 311.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hearing loss, tinnitus and low back symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any hearing loss, tinnitus and low back treatment(s) and/or hospitalization(s), to include private physicians R. Leighton, D.O., H. Hanff, M.D., and K. Willeford, M.D., and the private Costal Carolinas Integrated Medicine, Leighton Orthopedic and Sports Medicine and Tuckahoe Orthopedic Associates medical facilities, since July 2007.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's hearing loss, tinnitus and low back conditions, dated since July 2007.  Any negative response should be in writing, and associated with the claims folder.

4.  The Veteran should then be afforded an appropriate VA audiological examination, to determine the current nature, onset and etiology of any hearing loss and tinnitus conditions.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology, and all necessary tests, including an audiological evaluation, should be performed.  

The examiner should diagnose any hearing loss and/or tinnitus found to be present.  Then for any respectively diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition (a) is related to service, to include artillery noise exposure; or (b) had its onset in-service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) audiological examinations in the Veteran's service treatment records, dated in June 1962 and August 1962 and (iii) the March 2009 VA audiological examination report.  All provided opinions should be supported by a clearly stated rationale.  

All findings and conclusions should be set forth in a legible report.

5.  The Veteran should then be afforded an appropriate VA examination to determine the current nature, severity and etiology of any low back disorder, to include as secondary to bilateral pes planus.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  

The examiner should clearly diagnose any present low back disability(ies).  Then, for any diagnosed disorder(s), the examiner must state whether it is at least as likely as not the condition (a) is related to active service; (b) had its onset during active service; or (c) was caused, and/or aggravated by, service connected pes planus.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) the Veteran's August 1962 separation examination and report of medical history, and (iii) and post-service treatment records.  All provided opinions should be supported by a clearly stated rationale.  

All findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

